DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 03, 2020 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 15/897,430. Claims 1-3, 6-8, and 11-13 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

4.	Application 15/897,430, filed 02/15/2018 claims foreign priority to 2017-028404, filed 02/17/2017. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 05/21/2018.

Response to Amendment

5.	In the response filed November 03, 2020, Applicant amended claims 1, 6, and 11, and did not cancel any claims. No new claims were presented for examination. 



7.	Applicant's amendments to claims 1, 6, and 11 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.

Response to Arguments

8.	Applicant's arguments filed November 03, 2020, have been fully considered.

9.	Applicant submits “The subject matter of amended independent claim 1 realizes the technical effect disclosed in the present specification, as:  [0042]  “In this manner, the matching processor 40 obtains a matching (combination) without occurrence of reversal of priorities while leaving the siblings in a collective form (first type (A)) as much as possible. In other words, the matching processor 40 performs matching that suppresses occurrence of Problem 3 as much as possible under conditions that Problems 1 and 2 are not allowed to occur. Therefore, in the matching device 1, it is  possible to suppress an event in which the allocation becomes inappropriate in a case where coupling-request applicants are included among the applicants. Therefore, it is possible to minimize dissatisfaction of applicants caused by inappropriate allocation and to minimize the number of coupling- request applicants who are separated from each other.” Since the subject matter recited in amended independent claim 1 realizes a useful effect as above, amended independent claim 1 is not directed to an abstract idea.” [Applicant’s Remarks, 11/03/2020, pages 6-7]
In this manner, the matching processor 40 obtains a matching (combination) without occurrence of reversal of priorities while leaving the siblings in a collective form (first type (A)) as much as possible. In other words, the matching processor 40 performs matching that suppresses occurrence of Problem 3 as much as possible under conditions that Problems 1 and 2 are not allowed to occur. Therefore, in the matching device 1, it is  possible to suppress an event in which the allocation becomes inappropriate in a case where coupling-request applicants are included among the applicants. Therefore, it is possible to minimize dissatisfaction of applicants caused by inappropriate allocation and to minimize the number of coupling- request applicants who are separated from each other.”” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing relationships or interactions between people, such as managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “first setting a couple including a coupling-request applicant and a specific applicant who are included in the applicants and request to be matched with a same target among the targets to a first matching type; matching an applicant among the applicants with a target among the targets in order of priorities respectively assigned to the applicants when the target has a vacancy for the applicant, wherein when the couple is included in the applicants and is set to the first matching type, a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple, and the applicant in a priority assigned thereto is matched with the target in order of a preference order of target thereof, based on information stored in a storage unit, the information including a number of applicants admitted to each of the targets, and information of a priority and the preference order of targets of each of the applicant” are reasonably understood as setting forth activities of managing interactions between people. Notably, Applicant’s Specification suggests that the method relates to organizing human activities (See, e.g., paragraph [0003]: “In addition, there is known a serial dictatorship mechanism in a matching process of allocating many applicants (for example, children of guardians who desire childcare) to application targets (for example, childcare facilities) …” and paragraph [0008]: “For example, in application to a plurality of childcare centers, in some cases, a guardian may request coupling of siblings (brothers, older brother and younger sister, older sister and younger brother, and sisters).”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of matching a child of a guardian who desires childcare in the childcare center to a childcare center. The limitations of setting, matching, setting, repeating, and outputting, cover human activity concepts, but for the recitation 
Lastly, in response to Applicant’s assertion that “Since the subject matter recited in amended independent claim 1 realizes a useful effect as above, amended independent claim 1 is not directed to an abstract idea,” the Examiner respectfully disagrees. When evaluated under Step 2A, Prong Two, the additional elements, as recited in exemplary claims 1, 6, and 11 are “a non-transitory computer-readable recording medium storing therein a matching program,” “a computer,” “a storage unit,” “an output unit,” and “a processor.” These elements, whether taken individually or in combination, do not integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
It is clear that a mere general purpose computer (or at least a conventional device of virtually any form factor) is relied on to implement the recited steps (See, e.g., Specification at paragraph [0038], noting that “As illustrated in FIG. 1, a matching device 1 includes a storage unit 10, an input unit 20, a matching type setting unit 30, a matching processor 40, and an output unit 50…”), which amounts to using a computer as a tool to perform an abstract idea, and thus insufficient to amount to a practical application.  2019 PEG at page 55.  Similarly, the non-transitory computer-readable recording medium, computer, storage unit, and output unit amount to nothing more than generally linking the use of a judicial exception to a particular technological environment, which is also insufficient to amount to a practical application.  2019 PEG at 55.
Applicant has not provided a specific showing, either in the claim language or the Specification, of an improvement in the computer components, or that these components are FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the setting, matching, setting, repeating, and outputting, steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. The claims do nothing to modify, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. There is no support to show that implementing the claim steps amounts to a technical improvement. The claimed method does not improve the speed or operation efficiency of the computer or the accuracy of computer operations. The claim, as a whole, describes how to generally apply or execute the abstract concept as a computer-implemented method via the “processor.” In other words, the claim merely links the recited abstract idea generally to a computer environment, and thus does no more than represent a drafting effort to monopolize the abstract idea in a computer implementation.  2019 PEG at page 55.  Therefore, the claims are not integrated into a practical application, but instead are directed to an abstract idea. 
It is not clear how the claimed limitations provide an actual improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. While points to paragraph 0042 stating that “Therefore, in the matching device 1, it is  possible to suppress an event in which the allocation becomes inappropriate in a case where coupling-request applicants are included among the applicants. Therefore, it is possible to minimize dissatisfaction of applicants caused by inappropriate allocation and to minimize the number of coupling- request applicants who are separated from each other,” it is noted that the need for minimizing dissatisfaction of applicants caused by inappropriate allocation, as Applicant’s claimed 
For the reasons above, in addition to the reasons provided below in the updated §101 rejection, the amendment and supporting arguments are not sufficient to overcome the §101 rejection of claims 1-3, 6-8, and 11-13.

10.	Applicant submits “In contrast to Feely and Ingber, either alone or in combination, amended independent claim 1, for example, recites features of: matching an applicant among the applicants with a target among the targets in order of priorities respectively assigned to the applicants when the target has a vacancy for the applicant, wherein when the couple is included in the applicants and is set to the first matching type, a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple, and the applicant in a priority assigned thereto is matched with the target in order of a preference order of targets thereof, based on information stored in a storage unit, the information including a number of applicants admitted 

In response to the Applicant’s argument that neither Feely nor Ingber discloses or suggests “matching an applicant among the applicants with a target among the targets in order of priorities respectively assigned to the applicants when the target has a vacancy for the applicant, wherein when the couple is included in the applicants and is set to the first matching type, a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple, and the applicant in a priority assigned thereto is matched with the target in order of a preference order of targets thereof, based on information stored in a storage unit, the information including a number of applicants admitted to each of the targets, and information of a priority and the preference order of targets of each of the applicants; second setting the couple that is set to the first matching type and with whom the target is not available to be matched, to a second matching type wherein a priority is no longer assigned to the couple of the second matching type and priorities of the coupling-request applicant and the specific applicant included in the couple are priorities respectively assigned thereto in the information; repeating the matching and the second setting, until the coupling-request applicant and the specific applicant with whom the target is not available to be matched do not exist among the applicants,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to 

11.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 112

12.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


s 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

14.	Claim 1 recites “wherein when the couple is included in the applicants and is set to the first matching type, a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple, and the applicant in a priority assigned thereto is matched with the target in order of a preference order of targets thereof, based on information stored in a storage unit, the information including a number of applicants admitted to each of the targets, and information of a priority and the preference order of targets of each of the applicants.” The phrase “wherein when the couple is included in the applicants and is set to the first matching type, a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple” in this claim renders the claim scope as ambiguous. The usage of the phrase “a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple, and the applicant in a priority assigned thereto is matched with the target in order of a preference order of targets thereof” makes it unclear as to what “a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple, and the applicant in a priority assigned thereto is matched with the target in order of a preference order of target
Claim 1 also states “based on information stored in a storage unit, the information including a number of applicants admitted to each of the targets, and information of a priority and the preference order of targets of each of the applicants,” but it is unclear how this information is used. Is the matching of an applicant among the applicants with a target among the targets based on the information stored in a storage unit? Or is the priority assigned to the couple based on information stored in a storage unit? Clarification is requested. Independent claims 6 and 11 recite similar limitations as set forth in claim 1.

18.	All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

19.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

20.	Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-3, 6-8, and 11-13  are directed to a matching computer program product, method and device (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-3, 6-8, and 11-13 is satisfied. 
Proceeding to step 2A (part 1 of Mayo test), here, the claimed invention in claims 1-3, 6-8, and 11-13 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Claims 1-3, 6-8, and 11-13 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Claims 1-3, 6-8, and 11-13 are directed toward a non-transitory computer-readable recording medium, method and device for matching applicants with targets. Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claims 1, 6 and 11 instructing how to first set a couple including a coupling-request applicant and a specific applicant who are included in the applicants and request to be matched with a same target among the targets to a first matching type; match an applicant among the applicants with a target among the targets in order of priorities respectively assigned to the applicants when the target has a vacancy for the applicant, wherein when the couple is included in the applicants and is set to the first matching type, a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple, and the applicant in a priority assigned thereto is matched with the target in order of a preference order of targets thereof, based on information stored in a storage unit, the information including a number of applicants admitted to each of the targets, and information of a priority and the preference order of targets of each of the applicants; second set the couple that is set to the first matching type and with whom the target is not available to be matched, to a second matching type wherein a priority is no longer assigned to the couple of the second matching type and priorities of the coupling-request applicant and the specific applicant included in the couple are priorities respectively assigned thereto in the information; repeat the matching and the second setting, until the coupling-request applicant and 2Application No.: 15/897,430 the specific applicant with whom the target is not available to be matched do not exist among the applicants; and output a result of the matching recite an abstract idea that falls into the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions). The claims are directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Independent claims 6 and 11 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a non-transitory computer-readable recording medium storing therein a matching program,” “a computer,” “a storage unit,” “an output unit,” (claim 1); “a storage unit,” “a processor” and an output unit,” (claims 6 and 11). Furthermore, the step “outputting a result of the matching to an output unit” merely encompasses insignificant extra solution activity accomplished via displaying data. Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h).  The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to output a result of outputting a result of the matching to an output unit” merely encompasses insignificant extra solution activity accomplished via displaying data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited 
Claims 2-3, 6-8, and 11-13 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-3, 7-8, and 12-13 (i.e., wherein the coupling-request applicant and the specific applicant have a sibling relationship with each other; wherein the matching is matching between a plurality of children assigned with priorities and a plurality of childcare centers) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-3, 7-8, and 12-13 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

21.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feely, Pub. No.: US 2012/0166206 A1, [hereinafter Feely], in view of Abdulkadiroğlu et al., "The Boston Public School Match", 2005, [hereinafter Abdulkadiroğlu].

As per claim 1, Feely teaches a non-transitory computer-readable recording medium storing therein a matching program that matches applicants with targets, the matching program causing a computer to execute a process comprising: first setting a couple including a coupling-request applicant and a specific applicant who are included in the applicants and request to be matched with a same target among the targets to a first matching type (abstract, discussing a social welfare services management method…The method includes inputting data about entities, linking the entities based on relationship between the entities; and performing a government defined unit of work based on said linking; paragraph 0091, discussing that relationships component of the people element includes relationship of the person to other people in the network. Relationships can be created among people within the system. That is, the system may automatically determine relationships between people based on the input information. Also, if one of those people has a case and the correct relationship, the person will automatically be pulled into the case network on all associated cases. For example, the people database has information on a family A that includes mother, father, and a daughter. A case is opened for the daughter of family A, the information about mom and dad in the family A is automatically linked to the case. Also, in an exemplary embodiment, when a new case is input, information about the people involved in the case is automatically stored in the people database. Relationship types may be hard coded into the system; paragraph 0135, discussing that the categories of people in a case network may include client shown in FIG. 8B.  Clients can be adults or children. There can be one or many children on a case (i.e., children who are placed on the same case are considered to be a couple including a coupling-request applicant and a specific applicant)…Another category of people in the case network is Family members, who are adults and children that have a familial 

matching an applicant among the applicants with a target among the targets when the target has a vacancy for the applicant, based on information stored in a storage unit (paragraph 0053, discussing a system provided to enable a user to search for appropriate foster families (i.e., target among the targets) for any youth (i.e. applicant) based on a pre-determined set of selection criteria that match youth and family demographics and rank matches according to the criteria; paragraph 0086, discussing that to aid caseworkers in selecting an appropriate resource family when a known resource family is not available, matching provides a preset algorithm for determining places that are likely to be good matches for the youth. The preset algorithm calculates and assigns weight to various criteria in order to help match a youth with a potential 

repeating the matching, until the coupling-request applicant and 2Application No.: 15/897,430 the specific applicant with whom the target is not available to be matched do not exist among the applicants (paragraph 0086, discussing that another exemplary element of service 2030 is matching. To aid caseworkers in selecting an appropriate resource family when a known resource family is not available, matching provides a preset algorithm for determining places that are likely to be good matches for the youth (i.e., repeating the matching). The preset algorithm calculates and assigns weight to various criteria in order to help match a youth with a potential foster family. For example, an approved family is weighted more heavily than a family in the assessment process. The calculation also takes into account: the family's ability to accept male/female youth and children of certain ages. It also considers the geographic location of both the youth and the family and the ability of the family to care for a special needs youth. Other criteria include, but are not limited to: ability to keep the child in the same school district, the ability for families to accept siblings, etc.; paragraph 0087, discussing that FIG. 3B is a view illustrating exemplary service attribute according to an exemplary embodiment. In the matching, information about the child is displayed. Next, matching criteria is shown. Matching criteria may include open family foster homes, proximity of the home to the child's school, age and gender matches, and so on. A list of families matching various criteria may be displayed. That is, the user may filter which families to display by manipulating the match criteria; paragraph 0088, discussing that for each family, information such as name, address, number of available beds, gender wanted, age, whether they accept children with special needs, status (accepting/not accepting) may be displayed. In addition, information such as matching score and other matching information may be provided when filters are set up. For example, the matching score may relate to a particular matching criteria when all families are selected and displayed; paragraph 0089, discussing that in an exemplary embodiment, one youth may be matched at a time. The algorithm is preset and runs automatically when matching is invoked from the person page. In order to capture match information for current and historic purposes, a user can indicate a ‘match’ between a youth and a foster family. This 

outputting a result of the matching to an output unit (paragraph 0034, discussing that FIG. 18B is a view illustrating placement of a child search results according to an exemplary embodiment; paragraph 0087, discussing that FIG. 3B is a view illustrating exemplary service attribute according to an exemplary embodiment. In the matching, information about the child is displayed. Next, matching criteria is shown. Matching criteria may include open family foster homes, proximity of the home to the child's school, age and gender matches, and so on.  A list of families matching various criteria may be displayed (i.e., outputting a result of the matching). That is, the user may filter which families to display by manipulating the match criteria described above; paragraph 0232, discussing that FIG. 18B is a view illustrating search results for matching a child with a placement resource according to an exemplary embodiment. In FIG. 18, a search is performed to match a child with a placement family. Placement criteria is specified 1821 and filters may be set 1822.  The user may further sort the results 1823 e.g., use distance to sort the results. A map 1824 may be provided to show location of various placement resources. The user may select a placement resource 1825).
wherein when the couple is included in the applicants and is set to the first matching type, a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple, and the applicant in a priority assigned thereto is matched with the target in order of a preference order of targets thereof, the information including a number of applicants admitted to each of the targets, and information of a priority and the preference order of targets of each of the applicants; second setting the couple that is set to the first matching type and with whom the target is not available to be matched, to a second matching type wherein a priority is no longer assigned to the couple of the second matching type and priorities of the coupling-request applicant and the specific applicant included in the couple are priorities respectively assigned thereto in the information; and repeating the matching and the second setting, until the coupling-request applicant and 2Application No.: 15/897,430 the specific applicant with whom the target is not available to be matched do not exist among the applicants. However, Abdulkadiroğlu in the analogous art of assignment mechanisms teaches these concepts. Abdulkadiroğlu teaches: 

matching an applicant among the applicants with a target among the targets in order of priorities respectively assigned to the applicants, wherein when the couple is included in the applicants and is set to the first matching type, a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple, and the applicant in a priority assigned thereto is matched with the target in order of a preference order of targets thereof, the information including a number of applicants admitted to each of the targets, and information of a priority and the preference order of targets of each of the applicants (page 368, paragraph 3, discussing a choice-based assignment plan; page 368, paragraph 7, discussing that Boston assigns students if possible to their first-choice school, allocating over-demanded seats by a system of priorities  kth choice and assign seats to these students in priority order until either no seats remain or no student remains who has listed it as kth choice. The procedure terminates when each student is assigned a seat (or all submitted choices are considered); page 369, paragraph 2, discussing that the priority on the wait-list is based on sibling preference, round of application, and random number (i.e., information of a priority and the preference order of targets of each of the applicants); 

second setting the couple that is set to the first matching type and with whom the target is not available to be matched, to a second matching type wherein a priority is no longer assigned to the couple of the second matching type and priorities of the coupling-request applicant and the specific applicant included in the couple are priorities respectively assigned thereto in the information (page 368, page 7, discussing that Boston assigns students if possible to their first-choice school, allocating over-demanded seats by a system of priorities. First, a younger sibling has priority to attend the same school as an older sibling. Next in priority for half of each program’s seats are students from the school’s walk zone. Not every residential location in the city has a 

repeating the matching and the second setting, until the coupling-request applicant and 2Application No.: 15/897,430 the specific applicant with whom the target is not available to be matched do not exist among the applicants (page 369, paragraph 1, discussing that the Boston mechanism assigns students as follows: Step 1.—For each school, consider the students who have listed it as their first choice and assign seats to these students in priority order until either no seats remain or no student remains who has listed it as first choice. Step k.—For each school with seats still available, consider the students who have listed it as their kth choice and assign seats to these students in priority order until either no seats remain or no student remains who has listed it as kth choice. The procedure terminates when each student is assigned a seat (i.e., repeating the matching until the coupling-request applicant and2Application No.: 15/897,430 the specific applicant with whom the target is not available to be matched do not exist among the applicants); page 370, paragraph 1, discussing an alternative matching mechanism; discussing a deferred acceptance algorithm: Step 1.—Each student “proposes” to her first choice. Each school tentatively assigns its seats to its proposers one at a time in their priority order. Any remaining proposers are rejected. Step k.—Each student who was 

Feely is directed towards a family case management system. Abdulkadiroğlu is directed towards matching mechanisms. Therefore they are deemed to be analogous as they both are directed toward facilitating matching procedures. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Feely to include matching an applicant among the applicants with a target among the targets in order of priorities respectively assigned to the applicants, wherein when the couple is included in the applicants and is set to the first matching type, a priority is assigned to the couple and the priority of the couple is set to whichever is lower in the couple, and the applicant in a priority assigned thereto is matched with the target in order of a preference order of target

As per claim 2, the Feely-Abdulkadiroğlu combination teaches the non-transitory computer-readable recording medium according to claim 1. Feely further teaches wherein the coupling-request applicant and the specific applicant have a sibling relationship with each other (paragraph 0086, discussing that another exemplary element of service 2030 is matching. To aid caseworkers in selecting an appropriate resource family when a known resource family is not available, matching provides a preset algorithm for determining places that are likely to be good matches for the youth. The preset algorithm calculates and assigns weight to various criteria in order to help match a youth with a potential foster family. For example, an approved family is weighted more heavily than a family in the assessment process. The calculation also takes into account: the family's ability to accept male/female youth and children of certain ages. It also considers the geographic location of both the youth and the family and the ability of the family to care for a special needs youth. Other criteria include, but are not limited to: ability to keep the child in the same school district, the ability for families to accept siblings (i.e., wherein the coupling-request applicant and the specific applicant have a sibling relationship with each other), etc.; paragraph 0091, discussing that relationships component of the people element includes relationship of the person to other people in the network. Relationships can be created among people within the system. That is, the system may automatically determine relationships between people based on the input information. Also, if one of those people has a case and the correct relationship, the person will automatically be pulled into the case network on all associated cases. For example, the people database has information on a family A that includes mother, father, and a daughter. A case is opened for the daughter of family A, the information about mom and dad in the family A is automatically linked to the case. Also, in an exemplary embodiment, when a new case is input, information about the people involved in the case is automatically stored in the 

As per claim 3, the Feely-Abdulkadiroğlu combination teaches the non-transitory computer-readable recording medium according to claim 1. Feely further teaches wherein the matching is matching between a plurality of children and a plurality of childcare centers (paragraph 0087, discussing that FIG. 3B is a view illustrating exemplary service attribute (specifically matching of the service attribute) according to an exemplary embodiment. In the matching, information about the child is displayed. Next, matching criteria is shown.  Matching criteria, as described above, may include open family foster homes, proximity of the home to the child's school, age and gender matches, and so on.  A list of families matching various criteria may be displayed. That is, the user may filter which families to display by manipulating the match criteria described above).

Although not explicitly taught by the Feely, Abdulkadiroğlu teaches that the matching is between a plurality of children assigned with priorities and a plurality of childcare centers (page 368, paragraph 7, discussing that Boston assigns students if possible to their first-choice school, allocating over-demanded seats by a system of priorities (i.e., a plurality of children assigned with priorities and a plurality of childcare centers). First, a younger sibling has priority to attend the  kth choice and assign seats to these students in priority order until either no seats remain or no student remains who has listed it as kth choice. The procedure terminates when each student is assigned a seat (or all submitted choices are considered).

Feely is directed towards a family case management system. Abdulkadiroğlu is directed towards matching mechanisms. Therefore they are deemed to be analogous as they both are directed toward facilitating matching procedures. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Feely to include matching between a plurality of children assigned with priorities and a plurality of childcare centers, as taught by Abdulkadiroğlu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to assess multiple matching alternatives, thereby ensuring a suitable match is found and leading to better allocation practices.

Claims 6 and 11 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. As per claims 6 and 11, Feely teaches a matching method and a matching device comprising: a processor (paragraph 0015, 

Claims 7 and 12 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 8 and 13 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Appalabattula et al., Pub. No: US 2015/0067879 A1 – describes a system and method for social parenting platform and network, wherein the adult matches are adults with children who also attend the same school and match additional criteria.  
 a cloud-based placement referral intelligent matching engine to match foster families to foster youths and web portal.
C.	Puckett et al., Pub. No.: US 2014/0297409 A1 – describes code adapted to process a plurality of school data of a matching school from a student information system of the matching school.
D.	Kelley et al., Pub. No.: US 2014/0052663 A1 – describes a system and method for electronic evaluation and selection of schools based on user inputs.
E.	Making School Choice Work Series Common Enrollment, Parents, and School Choice - EARLY EVIDENCE FROM DENVER AND NEW ORLEANS, May 2015, By Betheny Gross, Michael DeArmond, and Patrick Denice, pages 1-34 – relates to the creation of common enrollment systems and discusses that most schools offer priority to siblings of students attending their schools.
Any inquiry concerning this communication or earlier communications from the examiner  should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683